West, J.
(dissenting) : Section 8 of the act of 1899 (Laws 1899, ch. 141, § 8) specifically provided that the clerk of the district court “in the respective counties of this state shall charge,” etc., and allowed the clerk in *426any county of the state of more than 3000 and not moré than 10,000 population to retain all fees collected up to $900 per annum. The act of 1905 (Laws 1905, •ch. 233) applied to Edwards county only and allowed .the district clerk to retain fees to the extent of $600, and required the county board to insure him that amount, whether collected or not. The act of 1909 (Laws 1909, ■ch. 140) simply amends section 8 of the act of 1899 and •still has reference, as did the former act, to the clerk of the district court “in the respective counties in this ¡state,” making no exception whatever for any of the 105 counties. This provided expressly concerning the district clerk in the respective counties of the state that he might retain $900 per annum in a county of the ■population of Edwards, but materially changed the former enactments by providing that the county board should make one-fourth of this amount good each ■quarter instead of one-fourth of $600, thereby plainly increasing the salary of the Edwards county district •clerk to an assured sum of $900.
The legislature had the same power respecting the district clerks of all the counties, and its attention having been directed to all of them and provision having been made for all of them by the later enactment, it is the later expression of the legislative will and necessarily- repeals the former expression repugnant thereto. (The State, ex rel, v. Studt, 31 Kan. 245; Aikman v. Edwards, 55 Kan. 751, 764; Howard v. Hullbert, 63 Kan. 793.)